         Case 3:19-cr-03932-DB Document 16 Filed 12/18/19 Page 1 of 7


Based on AO 98 (Rev. 12/11) Appearance Bond


                                                                                                                &"
                                                                                                            '   ,.,




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS                                    \
                                                                                                                       .0
                                        EL PASO DIVISION

UNITED STATES OF AMERICA                                         §
                                                                 §
v.                                                               §     No. EP:19-CR-03932(1)-DB
                                                                 §
ALEJANDRO CARRILLO                                               §

                                                   APPEARANCE BOND

                                                   Defendant's Agreement

         1, Alejandro Carrillo (defendant), agree to follow every order of this court, or any court that considers this
case, and! further agree that this bond may be forfeited if! fail:

                   to appear for court proceedings;
                   if convicted, to surrender to serve a sentence that the court may impose; or
                   to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                        Type of Bond

0        (1) This is a personal recognizance bond.

0        (2) This is an unsecured bond of $

         (3) This is a secured bond of $10,000.00, secured by:

                   (a) $1,000.00 in cash deposited with the court.

         D        (b) the agreement of the defendant and each surety to forfeit the following cash or other property
         (describe the cash or other properly, including claims on it - such as a lien, mortgage, or loan and attach
         proofof ownership and value):



         If this bond is secured by real property, documents to protect the secured interest may be filed of record.

         U        (c) a bail bond with a solvent surety
         (attach a copy of the bail bond, or describe it and identify the surety):




                                              Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. 'At the request of the United States, the
court may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond,
including interest and costs.
          Case 3:19-cr-03932-DB Document 16 Filed 12/18/19 Page 2 of 7


Based on AO 98 (Rev. 12111) Appearance Bond



Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and
the security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant
reports to serve a sentence.

                                                       Declarations

Ownership of the Property. I, the defendant-. and each surety    - declare under penalty of perjury that:
          (1)      all owners of the property securing this appearance bond are included on the bond;
          (2)      the property is not subject to claims, except as described above; and
          (3)      I will not sell the property, allow further claims to be made against it, or do anything to reduce its
                   value while this appearance bond is in effect.

Acceptance. I, the defendant      -and each surety have read this appearance bond and have either read all the
conditions of release set by the court or had them explained to me. I agree to this Appearance Bond.


I, the defendant    and each surety    - declare under penalty of perjury that this information is true. (See 28 U.S.C. §
1746.)



                                                                     6th-
Date                                                             ALEJAIjDRO CARRILLO
                                                                 Defendant $ signature




Defendait 's address                                             Defendant's phone number




Surety/property owner printed name                               Surety/property owner - signature and date




                         -
Surety/property owner printed name                               Surety/property owner signature and date




 i-1
Date
                   -/'                                            1inature of Clerk, Deputy Clerk, or Pretrial Officer


Approved.



Late                                                             A        RTON
                                                                 UNITED STATES MAGISTRATE JUDGE
          Case 3:19-cr-03932-DB Document 16 Filed 12/18/19 Page 3 of 7


Based On AO 199A-C, Order Setting Conditions of Release




                                     IN THE UNITED STATES DISTRICT COURT
                                      FOR THE WESTERN DISTRICT OF TEXAS
                                               EL PASO DIVISION

UNITED STATES OF AMERICA                                        §
                                                                §
V.
                                                                §   No. EP:19-CR-03932(1)-DB
                                                                §
ALEJANDRO CARRILLO                                              §

                                    ORDER SETTING CONDITIONS OF RELEASE

          On December 18, 2019, the defendant appeared before the undersigned:

          U         For an initial appearance and the conditions of the defendant's release were set.

                    For a detention hearing and, pursuant to agreement of the parties, the conditions of the defendant's
                    release were set.

          0         For a detention hearing and the Court found that there are conditions or a combination of
                    conditions that will reasonably assure the defendant's presence as required and/or the safety of the
                    community

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)       The defendant must not violate federal, state, or local law while on release.

(2)      The defendant must cooperate in the collection of a DNA sample if itis authorized by 42 U.S.C.     §   14135a.

(3)      The defendant must advise the court or the pretrial services office or supervising officer in writing
         before making any change of residence or telephone number. The defendant is ordered to reside at:

          0         Dismas Charities, Inc., 7011 Alameda Avenue. F1    Pn     T'Y (01     ) 781-1122
                    Other Address:
                    Cellular Telephon...

(4)      The defendant must appear in court as required and, if convicted, must surrender as directed to serve a
         sentence that the court may impose.

         The defendant must appear at:

         Ifblank   defendant will be notfied of next appearance.

(5)      The defendant must sign an Appearance Bond, if ordered.
          Case 3:19-cr-03932-DB Document 16 Filed 12/18/19 Page 4 of 7


Based On AO 199A-C, Order Setting Conditions of Release




                                      ADDITIONAL CONDITIONS OF RELEASE

          IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:.

U        (6)       The defendant is placed in the custody of:
         Person or organization:
         Address (only if above is an organization):
         City and state:
         Tel. No.:
         who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all
court proceedings, and (c) notif' the court immediately if the defendant violates a condition of release or is no
longer in the custodian's custody.

                    Signed:
                                  Custodian                                                   Date

(7)      The defendant must:
         (a)   submit to supervision by and report for supervision to Pretrial Services.
o        (b)   continue or actively seek employment.
o        (c)   continue or start an education program.
         (d)   surrender any passport to Pretrial Services
          Ce) not obtain a passport or other international travel document.
          (t) abide by the following restrictions on personal association, residence, or travel:
                    The defendant shall not travel to Mexico or any other foreign country without permission from the
                    Court.
                    The defendant shall not depart El Paso County without prior permission from Pretrial Services.
                    OUTSIDE OF EL PASO COUNTY, TEXAS:
                    The Defendant shall remain in                             and be allowed to travel to El Paso County,
                    Texas for purposes of this case only. Defendant may not otherwise depart                      unless.
                    prior to departure, permission has been granted by the supervising Pretrial Services Office.
                    Without Court authorization, but with prior consent of the supervising Pretrial Services
                    Office, Defendant may travel to and from the                                      for purposes of this
                    case only.
          (g) avoid all contact, directly or indirectly, with any. person who is or may be a victim or witness in the
          investigation or prosecution, or with any co-defendant.
         (h) get medical or psychiatric treatment as directed by Pretrial Services.
O         (i) return to custody each ___________at                   o'clock after being released at              o'clock
         for employment, schooling, or the following purposes:
o        (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or
         supervising officer considers necessary.
         (k) not possess, or otherwise have custody of a firearm, destructive device, or other dangerous weapon.
         (I) not use alcohol      at all 0 excessively.
         (m) not use or unlawfWly possess a narcotic drug or other controlled substances defined in 21 U.S.C. §
         802, unless prescribed by a licensed medical practitioner.
         (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising
         officer. Testing may be used with random frequency and may include urine testing, the wearing of a sweat
         patch, a remote alcohol testing system, and/or any form of prohibited substance screening or testing. The
         defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited
         substance screening or testing.
         (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by
         the pretrial services office or supervising officer.
0        (p) participate in one of the following location restriction programs and comply with its requirements as
         directed.
         0          (1) Curfew. You are restricted to your residence every day                0      from __________to
                                   or  0 as directed by the pretrial services office or supervising officer; or
                                                           2
          Case 3:19-cr-03932-DB Document 16 Filed 12/18/19 Page 5 of 7


Based On AO 199A-C, Order Setting Conditions of Release




          0        (ii) Home Detention. You are restricted to your residence at all times except for employment;
                   education; religious services; medical, substance abuse, or mental health treatment; attorney visits;
                   court appearances; court-ordered obligations; or other activities approved in advance by the
                   pretrial services office or supervising officer; or
          O        (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except
                   for medical necessities and court appearances or other activities specifically approved by the court.
o        (q)  submit   to location monitoring as directed by the pretrial services office or supervising officer and
         comply with all of the program requirements and instructions provided.
          o        You must pay all or part of the cost of the program based on your ability to pay as determined by
                   the pretrial services office or supervising officer.
          O        The defendant shall obtain and maintain a landline during the pendency of this case.
         (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law
         enforcement personnel, including arrests, questioning, or traffic stops.
(8)      Adam Walsh Conditions. The defendant must:
o        (a) Participate in the Computer Restriction and Monitoring Program and abide by all the rules and
         requirements of the program which will include manual inspection and/or the installation of
         computer monitoring software as deemed appropriate by Pretrial Services. The program will require the
         inspection of any computer; internet connected devices, wireless devices, modems, routers, or streaming
         media sticks, etc., located at your residence or place of employment. The program requires disclosure
         of the Internet Service Provider (ISP) information and username and passwords for computers, email
         accounts, and social network accounts. Pretrial Services will employ the use of electronic detection devices
         to evaluate access to Wi-Fi connections and assess compliance with conditions of release. Any attached or
         unattached buildings or structures or vehicles located at the residence are subject to inspection to assess
         compliance with this condition of release.
          O        (i). No Computers: The defendant is prohibited from possession and/or use of computers or
                   connected devices.
          O        (ii). Computer-No Internet Access: The defendant is permitted use of one (1) computer or
                   connected device or as ordered by the Court but IS NOT permitted access to the Internet. (World
                   Wide Web, FTP Sites, IRC Servers, Instant Messaging, etc). Installation of Computer Monitoring
                   Software is required.
          O        (iii). Computer with Internet Access: The defendant is permitted use of one (1) computer or
                   connected device or as ordered by the Court and IS permitted access to the Internet for
                   LEGITIMATE AND NECESSARY purposes as pre-approved by Pretrial Services at 0
                   Home     0  Employment 0 School/Education. Installation of Computer Monitoring Software is
                   required.
         o         (iv). Consent of Other Residents: By consent of other residents in the home, any computers, and
                   internet connected devices in the home utilized by other residents shall be approved by Pretrial
                   Services and subject to inspection for compliance with conditions of release and verification that
                   these devices are password and/or biometrically protected.
o        (b) Participate in Specialized Treatment Services designed for pretrial defendants charged with or convicted
         of a sexual offense as directed by the Pretrial Services Officer.
o        (c) Must not obtain, view, or possess any sexually explicit, sexually graphic, or erotic materials including
         images, movies, and printed material, in any form.
o        (d) Must have no contact with minor children under the age of eighteen and will not reside in a household
         where the victim(s) or minor children live unless approved by the Court.
o        (e) Unless prohibited by another Judicial Officer, the defendant may have supervised contact with his/her
         minor children under the presence of a parent, guardian, or third party custodian who is aware of and
         understands the nature of the offense(s) charged.
O        (0 Must not visit any areas within 100 yards of any school, day care center, park, or other place where
         children congregate.
O        (g) Must not obtain employment or participate in any volunteer activity during which there is unsupervised
         contact with minors under the age of eighteen.
O        (h) Must comply with the Sex Offender Registration and Notification Act (SORNA), state and local sex
         offender registration requirements.
          Case 3:19-cr-03932-DB Document 16 Filed 12/18/19 Page 6 of 7


Based On AO 199A-C, Order Setting Conditions of Release




0         (i) Must not open any new lines of credit or bank accounts without prior approval of Pretrial Services. The
          defendant must provide financial statements as requested by Pretrial Services.
(9)       Other Conditions. The defendant must:
           Case 3:19-cr-03932-DB Document 16 Filed 12/18/19 Page 7 of 7


Based On AO 199A-C, Order Setting Conditions   of Release



                                     ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

         Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for
your arrest, a revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for
contempt of court and could result in imprisonment, a fine, or both.
         While on release, if you commit a federal felony offense the punishment is an additional prison term of not
more than ten years and for a federal misdemeanor offense the punishment is an additional prison term of not more
than one year. This sentence will be consecutive (i.e., in addition to) to any other sentence you receive.
         It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal
investigation; tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim,
or informant; or intimidate or attempt to intimidate a witness, victim, juror, informant, or officer of the court. The
penalties for tampering, retaliation, or intimidation are significantly more serious if they involve a killing or
attempted killing.
         if, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a
sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If
you are convicted of:
     1. an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more
         you will be fined not more than $250,000 or imprisoned for not more than 10 years, or both;
     2. an offense punishable by imprisonment for a term of five years or more, but less than fifteen years you   -
         will be fined not more than $250,000 or imprisoned for not more than five years, or both;
     3. any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or
         both;
                           -
     4. a misdemeanor you will be fined not more than $100,000 or imprisoned not more than one year, or both.
         A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other
sentence you receive. In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                               Acknowledgment of the Defendant
           acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I
           I
promise to obey all conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am
aware of the penalties and sanctions set forth above.


Address:
                                                                              cjJ
                                                                              ALEJANIRO CARRILLO
                                                                              Defendant's Signature

Cellular



                                          Directions to the United States Marshal

           The defendant is ORDERED released after processing.

SIGNED AND ENTERED on                            /c,L       /   "_   I   ¶1




                                                                ANNET.B    ON
                                                                UNITED STATES MAGISTRATE JUDGE
